 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into by, and
among MAMAMANCINI’S HOLDINGS, INC., a Nevada corporation (the “Company”) and the
individual and/or entity who executes this Agreement as a purchaser (a
“Purchaser”) of the Company’s shares of the Company’s Common Stock as described
below.

 

WHEREAS, the Company is offering (the “Offering”) a minimum of Two Hundred Fifty
Thousand ($250,000) Dollars (the “Minimum Amount”) and up to Two Million Five
Hundred Thousand ($2,500,000) Dollars (the “Maximum Amount”) of the Company’s
shares of common stock, $.00001 par value (the “Shares”), at a price of $1.50
per share; and

 

WHEREAS, the Company shall not close on any subscriptions hereunder unless the
Minimum Amount has been subscribed for; and

 

WHEREAS, the Shares will only be sold to “accredited investors” as such term is
defined in Rule 501 of Regulation D (“Regulation D”) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”);

 

WHEREAS, the Subscriber desires to purchase and the Company desires to sell that
amount of Common Stock set forth on the signature page hereof on the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I. SUBSCRIPTION FOR COMMON STOCK AND REPRESENTATIONS BY THE SUBSCRIBER

 

Subject to the terms and conditions hereinafter set forth the Subscriber hereby
irrevocably subscribes for and agrees to purchase from the Company, and the
Company agrees to sell to the Subscriber, the amount of Common Stock equal to
such Subscriber’s subscription amount set forth on the signature page hereof.
The Purchaser shall pay such purchase price, to TD Bank, as escrow agent for
MamaMancini’s, by check payable to MamaMancini’s Holdings, Inc., or by wire
transfer of immediately available funds in accordance with the following wire
instructions:

 

TD BANK, NATIONAL ASSOCIATION

215 MAIN STREET

BRATTLEBORO, VT

 

ABA #

DDA NUMBER: #

 

1

 

 

BNF: TD WEALTH MANAGMENT

1006 ASTORIA BLVD.

CHERRY HILL, NJ 08034

ATTENTION: David Leondi

 

1.1 In order to subscribe for the Shares, each prospective investor will be
required to (i) complete the Subscription Agreement and Confidential Prospective
Purchaser Questionnaire, which is attached as Exhibit A to the Subscription
Agreement, and deliver such executed documents to the Company, and (ii) submit
payment for the Common Stock in the manner described in this Section.
Subscriptions are irrevocable.

 

The Subscription Agreement is not binding on the Company until the Company has
received the Subscriber’s executed Subscription Agreement, Confidential
Prospective Purchaser Questionnaire and the funds for the purchase of the Common
Stock. The Company reserves the right to reject in whole or in part, in its sole
discretion, or to sell less than amount of Common Stock for which a prospective
investor has subscribed. If the Company rejects all or a portion of any
subscription, it will promptly mail the subscriber a check for all, or the
appropriate portion of, the amount submitted with such subscriber’s
subscription, without interest thereon or deduction therefrom.

 

1.2 The Subscriber recognizes that the purchase of the Shares involves a high
degree of risk including, but not limited to, the following: (a) the Company has
a limited operating history and requires substantial funds in addition to the
proceeds of the Offering; (b) an investment in the Company is highly
speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Shares; (c) the
Subscriber may not be able to liquidate its investment; (d) transferability of
the Common Stock; (e) in the event of a disposition, the Subscriber could
sustain the loss of its entire investment; and (f) the Company has not paid any
dividends since its inception and does not anticipate paying any dividend.

 

1.3 The Subscriber represents that the Subscriber is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act, and that the Subscriber is able to bear the economic risk of an
investment in the Shares.

 

1.4 The Subscriber hereby acknowledges and represents that (a) the Subscriber
has knowledge and experience in business and financial matters, prior investment
experience, or the Subscriber has employed the services of a “purchaser
representative” (as defined in Rule 501 of Regulation D), attorney and/or
accountant to read all of the documents furnished or made available by the
Company both to the Subscriber and to all other prospective investors in the
Shares to evaluate the merits and risks of such an investment on the
Subscriber’s behalf; (b) the Subscriber recognizes the highly speculative nature
of this investment; and (c) the Subscriber is able to bear the economic risk
that the Subscriber hereby assumes.

 

2

 

 

1.5 The Subscriber hereby acknowledges it has received, carefully reviewed and
understands the Private Placement Memorandum dated November 5, 2013 (the “PPM”),
this Agreement, and all exhibits herein, and any documents which may have been
made available upon request as reflected therein (collectively referred to as
the “Offering Materials”), and hereby represents that the Subscriber has been
furnished by the Company during the course of the Offering with all information
regarding the Company, the terms and conditions of the Offering and any
additional information that the Subscriber has requested or desired to know, and
has been afforded the opportunity to ask questions of and receive answers from
duly authorized officers or other representatives of the Company concerning the
Company and the terms and conditions of the Offering.

 

1.6 (a) In making the decision to invest in the Shares, the Subscriber has
relied solely upon the information provided by the Company in the Offering
Materials. To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Common Stock hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Common Stock other than the
Offering Materials.

 

(b) The Subscriber represents that (i) the Subscriber was contacted regarding
the sale of the Common Stock by the Company (or an authorized agent or
representative thereof) and (ii) no shares of Common Stock were offered or sold
to it by means of any form of general solicitation or general advertising, and
in connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.

 

1.7 The Subscriber hereby represents that the Subscriber, either by reason of
the Subscriber’s business or financial experience or the business or financial
experience of the Subscriber’s professional advisors (who are unaffiliated with
and not compensated by the Company or any affiliate or selling agent of the
Company, directly or indirectly), has the capacity to protect the Subscriber’s
own interests in connection with the transaction contemplated hereby.

 

1.8 The Subscriber hereby acknowledges that the Offering has not been reviewed
by the United States Securities and Exchange Commission (the “SEC”) nor any
state regulatory authority because the Offering is intended to be exempt from
the registration requirements of Section 5 of the Securities Act pursuant to
Regulation D promulgated thereunder. The Subscriber understands that none of the
Shares have been registered under the Securities Act or under any state
securities or “blue sky” laws and agrees not to sell, pledge, assign or
otherwise transfer or dispose of the Shares unless they are registered under the
Securities Act and under any applicable state securities or “blue sky” laws or
unless an exemption from such registration is available.

 

3

 

 

1.9 The Subscriber hereby represents that the Subscriber is purchasing the
Shares for the Subscriber’s own account for investment and not with a view
toward the resale or distribution to others. The Subscriber, if an entity,
further represents that it was not formed for the purpose of purchasing the
Shares.

 

1.10 The Subscriber understands that there is no active current trading market
for the Shares and no assurances can be given when, if ever, an active market
will develop for the Common Stock. The Subscriber understands that even if an
active market develops for the Common Stock, Rule 144 promulgated under the
Securities Act (“Rule 144”) requires for non-affiliates, among other conditions,
a holding period that is the greater of six months from the Subscriber’s
investment date or one year after the Company has filed “Form 10 information”
with the SEC, prior to the resale of securities acquired in a non-public
offering without having to satisfy the registration requirements under the
Securities Act. The Subscriber understands and hereby acknowledges that the
Company is under no obligation to register any of the Shares under the
Securities Act or any state securities or “blue sky” laws other than as set
forth in Article V hereof.

 

1.11 The Subscriber agrees that if and to the extent required by an underwriter
of the Common Stock in a public offering, the undersigned will execute a
“lock-up” agreement regarding some or all of the Common Stock issuable to the
Subscriber pursuant to this Subscription Agreement thereby agreeing not to sell
such securities for a period of time after completion of the public offering
whether or not such securities are included in the public offering.

 

1.12 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Shares that such Shares have not been registered
under the Securities Act or any state securities or “blue sky” laws and setting
forth or referring to the restrictions on transferability and sale thereof
contained in this Agreement. The Subscriber is aware that the Company will make
a notation in its appropriate records with respect to the restrictions on the
transferability of such securities. The legend to be placed on each certificate
shall be in form substantially similar to the following:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
OR “BLUE SKY” LAWS, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED
OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

1.13 The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.

 

4

 

 

1.14 The Subscriber represents that the Subscriber has full right, power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Shares. This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.

 

1.15 If the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other tax-exempt entity, it is authorized and qualified to invest in the Company
and the person signing this Agreement on behalf of such entity has been duly
authorized by such entity to do so.

 

1.16 The Subscriber acknowledges that at such time, if ever, as the Shares are
“registered” (as such term is defined in Article V hereof), sales of the Shares
will be subject to state securities laws.

 

1.17 (a) The Subscriber agrees not to issue any public statement with respect to
the Subscriber’s investment or proposed investment in the Company or the terms
of any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation.

 

(b) The Company agrees not to disclose the names, addresses or any other
information about the Subscribers, except as required by law; provided, however,
that the Company may use the name of the Subscriber for any offering or in any
registration statement filed pursuant to Article V in which the Subscriber’s
Shares are included.

 

1.18 The Subscriber understands that the Shares are being offered and sold in
reliance on specific exemptions from the registration requirements of federal
and state securities laws and that the Company and the principals and
controlling persons thereof are relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments, and understandings set
forth herein in order to determine the applicability of such exemptions and the
undersigned’s suitability to acquire the Shares.

 

1.19 The Subscriber agrees to hold the Company and its directors, officers,
employees, affiliates, controlling persons and agents and their respective
heirs, representatives, successors and assigns harmless and to indemnify them
against all liabilities, costs and expenses incurred by them as a result of (a)
any sale or distribution of the Shares in violation of the Securities Act or any
applicable state securities or “blue sky” laws; or (b) any false representation
or warranty or any breach or failure by the Subscriber to comply with any
covenant made by the Subscriber in this Agreement or any other document
furnished by the Subscriber to any of the foregoing in connection with this
transaction.

 

5

 

 

II. REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber that:

 

2.1 The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has full corporate power and
authority to conduct its business. The Company is not in violation of any of the
provisions of its Articles of Incorporation, by-laws or other organizational or
charter documents including, but not limited to, all documents setting forth
and/or establishing the terms, rights, conditions and/or limitations of any of
the Company’s stock (the “Internal Documents”). The Company is duly qualified to
conduct business and is in good standing as a foreign limited liability company
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not result in a
direct and/or indirect (i) material adverse effect on the legality, validity or
enforceability of any of its securities and/or this Subscription Agreement, (ii)
material adverse effect on the results of operations, assets, business or
financial condition of the Company, or (iii) material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under the Offering Materials (any of (i), (ii) or (iii), a “Material
Adverse Effect”).

 

2.2 The Company has all corporate right, power and authority to enter into this
Agreement and to consummate the transactions contemplated. All corporate action
on the part of the Company, its directors and stockholders necessary for the (i)
authorization execution, delivery and performance of this Agreement by the
Company; and (ii) authorization, sale, issuance and delivery of the Shares
contemplated hereby and the performance of the Company’s obligations hereunder
has been taken. This Agreement has been duly executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. The Shares, when issued
and fully paid for in accordance with the terms of this Agreement, will be
validly issued, fully paid and nonassessable. The issuance and sale of the
Shares contemplated hereby will not give rise to any preemptive rights or rights
of first refusal on behalf of any person which have not been waived in
connection with this offering.

 

2.3 The execution, delivery and performance of the Offering Materials and the
consummation by the Company of the transactions contemplated hereby and thereby,
do not and will not (i) conflict with or violate any provision of the Company’s
Internal Documents, (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any material agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise), or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.

 

6

 

 

2.4 The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind (a
“Person”) in connection with the execution, delivery and performance by the
Company of the Offering Materials, the filing with the SEC of a Form D and
filing other applicable documents for purposes of state securities laws.

 

2.5 The Company possesses all licenses, certificates, authorizations and permits
issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such permits would not have or reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and it believes it can
obtain, without undue burden or expense, any similar authority for the conduct
of its business as planned to be conducted, and the Company has not received any
notice of proceedings relating to the revocation or modification of any Material
Permit.

 

2.6 The Company owns its property and assets free and clear of all mortgages,
liens, loans, pledges, security interests, claims, equitable interests, charges,
and encumbrances, except such encumbrances and liens which arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets. With respect to the property and assets it leases,
the Company is in compliance in all material respects with such leases and, to
its knowledge, holds a valid leasehold interest free of any liens, claims, or
encumbrances.

 

2.7 The Company owns, or possesses adequate rights or licenses to use all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct its
respective businesses as now and as disclosed to be conducted. The Company had
previously received a challenge to its use of the term “Sunday Sauce” as being
an infringement by the Company of a previously owned trademark and the Company
no longer uses the term “Sunday Sauce”. The company has received no challenges
as to its use of trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, other service marks, service mark
registrations, trade secrets or other similar rights of others, or of any such
development of similar or identical trade secrets or technical information by
others and no claim, action or proceeding has been made or brought against, or
to the Company's knowledge, has been threatened against, the Company except as
previously disclosed in this Section 2.7, regarding trademarks, trade name
rights, patents, patent rights, inventions, copyrights, licenses, service names,
service marks, service mark registrations, trade secrets or other infringement,
except where such infringement, claim, action or proceeding would not reasonably
be expected to have either individually or in the aggregate a Material Adverse
Effect. The Company is not aware that any of its employees, officers, or
consultants are obligated under any contract (including licenses, covenants, or
commitments of any nature) or other agreement, or subject to any judgment,
decree, or order of any court or administrative agency, that would interfere
with the use of such employee’s, officer’s, or consultant’s commercially
reasonable efforts to promote the interests of the Company or that would
conflict with the Company’s business as conducted. Neither the execution nor
delivery of the Offering Materials, nor the carrying on of the Company’s
business by the employees of the Company, as is presently conducted, nor the
conduct of the Company’s business, will, to the Company’s knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant, or instrument under which
any of such employees, officers or consultants are now obligated.

 

7

 

 

2.8 The Company has made or filed all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, except when the failure to do so would not have a Material Adverse
Effect, and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations otherwise due and payable, except those being contested
in good faith and has set aside on its books reserves in accordance with GAAP
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
statute or local tax. To the Company’s knowledge, none of the Company’s tax
returns is presently being audited by any taxing authority. To the Company’s
knowledge, (i) none of the tax returns of the Company are being audited by the
Internal Revenue Service and (ii) the Company will not have a material tax
obligation under any federal or state tax return to be filed.

 

2.9 There is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, currently threatened
against or affecting the Company, or any of its respective properties before or
by any court, arbitrator, governmental or administrative agency and/or
regulatory authority (federal, state, county, local or foreign), (collectively,
an “Action”) which does and/or could (i) adversely affect or challenge the
legality, validity or enforceability of any of the Offering Materials and/or the
Shares, if issued, or the consummation of the transactions contemplated hereby
or thereby or (ii) if there were an unfavorable decision, have, either
individually or in the aggregate, a Material Adverse Effect. The foregoing
includes, without limitation, actions, pending or threatened (or any basis
therefor known to the Company), involving the prior employment of any of the
Company’s employees, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment, or decree of any court or government agency or
instrumentality.

 

2.10 Neither the Company, nor any of their affiliates nor any person acting on
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of any of the Shares.

 

8

 

 

2.11 Neither the Company, nor any of their affiliates nor any person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Shares under the Securities Act or
cause the Offering to be integrated with prior offerings by the Company for
purposes of the Securities Act or any applicable stockholder approval
provisions, including without limitation, under the rules and regulations of any
exchange or automated quotation system on which any of the securities of the
Company are listed or designated if such integration would require registration
of the Shares under the Securities Act. Neither the Company, nor their
affiliates nor any person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of any of
the Shares under the Securities Act.

 

2.12 If the Offering is conducted in accordance with the Offering Materials,
neither the sale of the Shares by the Company hereunder nor its use of the
proceeds thereof will violate any applicable provisions of the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto as a result of
Company actions. Without limiting the foregoing, the Company (a) is not a person
whose property or interests in property are blocked pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (b) does not engage in any dealings or
transactions, or is not otherwise associated, with any such person. The Company
is in compliance with all applicable provisions of the USA Patriot Act of 2001
(signed into law October 26, 2001).

 

III. TERMS OF SUBSCRIPTION

 

3.1 All Subscriptions are irrevocable and funds paid hereunder shall be
deposited in the Company’s account as provided herein.

 

3.2 A stock certificate representing the Shares purchased by the Subscriber
pursuant to this Agreement will be prepared and delivered to the Subscriber
within 10 days of the Closing of this Offering.

 

3.3 the Subscriber hereby authorizes and directs the Company to deliver such
certificate to the address set forth on the signature page to this Subscription
Agreement.

 

IV. REGISTRATION RIGHTS

 

4.1 Definitions. As used in this Agreement, the following terms shall have the
following meanings.

 

(a) The term “Holder” shall mean any person owning or having the right to
acquire Registrable Securities (as defined below) or any permitted transferee of
a Holder.

 

(b) The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
order of effectiveness of such registration statement or document.

 

9

 

 

(c) The term “Registrable Securities” shall mean the Shares, provided, however,
that securities shall only be treated as Registrable Securities if and only for
so long as they (A) have not been disposed of pursuant to a registration
statement declared effective by the SEC; (B) have not been sold in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act so that all transfer restrictions and restrictive legends with
respect thereto are removed upon the consummation of such sale; (C) are held by
a Holder or a permitted transferee of a Holder pursuant to Section 4.8; and (D)
may not be disposed of under Rule 144 under the Securities Act without
restriction.

 

(d) The term “SEC Guidance” means (i) any publicly-available written or oral
guidance, requirements or notice of the staff of the SEC, and (ii) the
Securities Act.

 

(e) The term “Rule 415” means Rule 415 promulgated by the SEC pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the SEC having substantially
the same purpose and effect as such Rule.

 

4.2 Resale Registration Statement. The Company will use its commercially
reasonable best efforts to file a registration statement (the “Registration
Statement”), ninety (90) days after the closing of the Maximum Amount under this
Offering (the “Filing Date”), covering the resale of all or such portion of the
Registrable Securities as permitted by SEC Guidance, for an offering to be made
on a continuous basis pursuant to Rule 415. The Registration Statement filed
pursuant to this Section 4.2 shall be on Form S-1, except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-1, in
which case such registration shall be on another appropriate form.

 

4.3 Registration Procedures. Whenever required under this Article IV to include
Registrable Securities in a Company registration statement, the Company shall,
as expeditiously as reasonably possible:

 

(a) Use its best efforts to (i) cause such registration statement to become
effective, and (ii) cause such registration statement to remain effective until
the earliest to occur of (A) such date as the sellers of Registrable Securities
(the “Selling Holders”) have completed the distribution described in the
registration statement and (B) such time that all of such Registrable Securities
are no longer, by reason of Rule 144 under the Securities Act, required to be
registered for the sale thereof by such Holders. The Company will also use its
commercially best efforts to, during the period that such registration statement
is required to be maintained hereunder, file such post-effective amendments and
supplements thereto as may be required by the Securities Act and the rules and
regulations thereunder or otherwise to ensure that the registration statement
does not contain any untrue statement of material fact or omit to state a fact
required to be stated therein or necessary to make the statements contained
therein, in light of the circumstances under which they are made, not
misleading; provided, however, that if applicable rules under the Securities Act
governing the obligation to file a post-effective amendment permits, in lieu of
filing a post-effective amendment that (i) includes any prospectus required by
Section 10(a)(3) of the Securities Act or (ii) reflects facts or events
representing a material or fundamental change in the information set forth in
the registration statement, the Company may incorporate by reference information
required to be included in (i) and (ii) above to the extent such information is
contained in periodic reports filed pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) in the
registration statement.

 

10

 

 

(b) Prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.

 

(c) Furnish to the Selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus as amended or supplemented from time to time,
in conformity with the requirements of the Securities Act, and such other
documents as they may reasonably request in order to facilitate the disposition
of Registrable Securities owned by them.

 

(d) Use commercially best efforts to register and qualify the securities covered
by such registration statement under such other federal or state securities laws
of such jurisdictions as shall be reasonably requested by the Selling Holders;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions,
unless the Company is already subject to service in such jurisdiction and except
as may be required by the Securities Act.

 

(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering. Each Selling Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.

 

(f) Cause all such Registrable Securities registered hereunder to be listed on
each securities exchange or quotation service on which similar securities issued
by the Company are then listed or quoted.

 

(g) Provide a transfer agent for all Registrable Securities registered pursuant
hereunder and CUSIP number for all such Registrable Securities, in each case not
later than the effective date of such registration.

 

(h) Cooperate with the Selling Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold, which certificates will not bear any
restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
shall request at least two business days prior to any sale of the Registrable
Securities to the underwriters.

 

(i) Comply with all applicable rules and regulations of the SEC.

 

11

 

 

4.4 Furnish Information. It shall be a condition precedent to the obligation of
the Company to take any action pursuant to this Article IV with respect to the
Registrable Securities of any Selling Holder that such Holder shall furnish to
the Company such information regarding the Holder, the Registrable Securities
held by the Holder, and the intended method of disposition of such securities as
shall be reasonably required by the Company to effect the registration of such
Holder’s Registrable Securities.

 

4.5 Registration Expenses. The Company shall bear and pay all registration
expenses incurred in connection with any registration, filing or qualification
of Registrable Securities with respect to registration pursuant to Section 4.2
hereof for each Holder, but excluding (i) legal expenses of the Holders and (ii)
underwriting discounts and commissions relating to Registrable Securities.

 

4.6 No Injunction. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Article IV.

 

4.7 Indemnification. In the event that any Registrable Securities are included
in a registration statement under this Article IV:

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, any underwriter (as defined in the Securities Act) for such Holder
and each person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages, or liabilities (joint or several) to which they may become subject
under the Securities Act or the Exchange Act, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a “Violation”): (i) any untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto,
(ii) the omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein not misleading, or (iii)
any violation by the Company of the Securities Act, the Exchange Act, or any
rule or regulation promulgated under the Securities Act or the Exchange Act, and
the Company will pay to each such Holder, underwriter or controlling person, as
incurred, any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
Section 4.7(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be liable in any such case for any such loss, claim, damage,
liability, or action to the extent that it arises out of or is based upon a
Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder, underwriter or controlling person.

 

12

 

 

(b) To the extent permitted by law, each Selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers, each person,
if any, who controls the Company within the meaning of the Securities Act, any
underwriter, any other Holder selling securities in such registration statement
and any controlling person of any such underwriter or other Holder, against any
losses, claims, damages, or liabilities (joint or several) to which any of the
foregoing persons may become subject, under the Securities Act, or the Exchange
Act, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder expressly
for use in connection with such registration; and each such Holder will pay, as
incurred, any legal or other expenses reasonably incurred by any person intended
to be indemnified pursuant to this Section 4.7(b), in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 4.7(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder, which consent shall not be unreasonably withheld; provided, further,
that, in no event shall any indemnity under this Section 4.7(b) exceed the
lesser of the cash value of the (i) net proceeds from the Offering received by
such Holder or (ii) such Holder’s investment pursuant to this Agreement as set
forth on the signature page attached hereto.

 

(c) Promptly after receipt by an indemnified party under this Section 4.7 of
notice of the commencement of any action (including any governmental action),
such indemnified party shall, if a claim in respect thereof is to be made
against any indemnifying party under this Section 4.7, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly notified, to assume the defense thereof with counsel selected by the
indemnifying party and approved by the indemnified party (whose approval shall
not be unreasonably withheld); provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
4.7, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 4.7.

 

13

 

 

(d) If the indemnification provided for in this Section 4.7 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

 

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in an underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in such underwriting agreement shall
control.

 

(f) The obligations of the Company and Holders under this Section 4.7 shall
survive the completion of the Offering.

 

4.8 Permitted Transferees. The rights to cause the Company to register
Registrable Securities granted to the Holders by the Company under this Article
IV may be assigned in full by a Holder in connection with a transfer by such
Holder of its Registrable Securities, to (a) any partner or retired partner of a
Holder that is a partnership, or (b) any family member or trust for the benefit
of any individual Holder, provided that (i) such Holder gives prior written
notice to the Company; (ii) such transferee agrees to comply with the terms and
provisions of this Agreement; (iii) such transfer is otherwise in compliance
with this Agreement; and (iv) such transfer is otherwise effected in accordance
with applicable securities laws. Except as specifically permitted by this
Section 4.8, the rights of a Holder with respect to Registrable Securities as
set out herein shall not be transferable to any other person, and any attempted
transfer shall cause all rights of such Holder therein to be forfeited.

 

V. MISCELLANEOUS

 

5.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, or delivered by hand against written receipt therefor, addressed as
follows:

 

If to the Company:

 

MamaMancini’s Holdings, Inc.

25 Branca Road

East Rutherford, NJ 07073

Attn: Carl Wolf

 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 

14

 

 

Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.

 

5.2 Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged.

 

5.3 Subject to the provisions of Section 4.8, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and to their respective
heirs, legal representatives, successors and assigns. This Agreement sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.

 

5.4 Upon the execution and delivery of this Agreement by the Subscriber, this
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of the Common Stock as herein provided, subject, however, to the
right hereby reserved by the Company to enter into the same agreements with
other subscribers and to add and/or delete other persons as subscribers.

 

5.5 This Subscription Agreement and all issues arising out of the Offering will
be governed by and construed solely and exclusively under and pursuant to the
laws of the State of New York as applied to agreements among New York residents
entered into and to be performed entirely within New York. Each of the parties
hereto expressly and irrevocably (1) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement will be instituted
exclusively in New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (2) waives
any objection which Company may have now or hereafter to the venue of any such
suit, action or proceeding, and (3) consents to the jurisdiction of either the
New York State Supreme Court, County of New York, or the United States District
Court for the Southern District of New York in any such suit, action or
proceeding. Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York and agree
that service of process upon it mailed by certified mail to its address will be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.
THE PARTY PREVAILING THEREIN SHALL BE ENTITLED TO PAYMENT FROM THE OTHER PARTY
HERETO OF ALL OF ITS REASONABLE COUNSEL FEES AND DISBURSEMENTS.

 

15

 

 

5.6 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

5.7 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

 

5.8 All of the representations and warranties contained in this Subscription
Agreement shall survive execution and delivery of this Subscription Agreement
and the undersigned’s investment in the Company.

 

5.9 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

5.10 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

 

5.11 Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement.

 

(Signature Pages to Follow)

 

16

 

 

IN WITNESS WHEREOF, the undersigned have executed this Subscription Agreement as
of _______________________________, 2013.

 

17

 

 

SUBSCRIPTION AGREEMENT COUNTERPART SIGNATURE PAGE

[COMPANY OR TRUST]

 

The undersigned hereby represents, warrants and covenants that the undersigned
is duly authorized by the prospective investor to take all requisite action on
the part of the prospective investor listed below to enter into this Agreement
and, further, that the prospective investor has all requisite authority to enter
into such Agreement.

 

The undersigned represents and warrants that each of the above representations,
agreements or understandings set forth herein applies to the prospective
investor and that the undersigned has authority under the charter, by-laws,
corporate resolutions or trust agreement of such prospective investor to execute
this Agreement.

 

    Name of Company (Please type or print)  

 

By:     Name:     Title:    

 

  Amount of (check one)   _____ check enclosed or _____ wire transfer:

 

Amount of Common Stock       Subscribed for: Number of Shares x $1.50 per share
  $  

 



18

 

 

SUBSCRIPTION AGREEMENT COUNTERPART SIGNATURE PAGE

[PARTNERSHIP]

 

If the prospective investor is a PARTNERSHIP, complete the following and enclose
a true copy of the Partnership Agreement of the prospective investor:

 

The undersigned hereby represents, warrants and covenants that the undersigned
is a general partner of the prospective investor named below, is duly authorized
by the prospective investor to enter into this Agreement, and that the
prospective investor has all requisite authority to enter into this Agreement
and set forth below are the names of all Partners of the prospective investor.

 

The undersigned represents and warrants that each of the above representations,
agreements or undertakings set forth herein applies to the prospective investor
and that the undersigned is authorized by such prospective investor to execute
this Agreement.

 

    Name of Partnership (Please type or print)  

 

By:     Name:     Title:    

 

Names of Partners:   Signature:                              

 

 (Add additional sheets if necessary)

 

  Amount of (check one)   ________check enclosed or wire transfer: ______

 

Amount of Common Stock Subscribed for: Number of Shares x $1.50 per share   $  

 

19

 

 

SUBSCRIPTION AGREEMENT COUNTERPART SIGNATURE PAGE

[INDIVIDUAL]

 

If the prospective investor is an individual, please execute this Agreement
below. Name of individual (Please type or print)

 

      By:     Name:    

 

And (if applicable)

 



By:     Name:    



 

HOW COMMON STOCK WILL BE HELD:

 

  Individually       JTWROS       TBTE    

 

  Amount of (check one)   _____ check enclosed or wire transfer:____

 

Amount of Common Stock Subscribed for: Number of Shares x $1.50 per share   $  

 

*If investment is taken in joint names, both must sign.

 

20

 

 

[ACCEPTANCE PAGE FOR SUBSCRIPTION AGREEMENT]

 

Agreed to and accepted as of                  , 2013.

 

  MAMAMANCINI’S HOLDINGS, INC.         By:     Name:     Title:  

 

21

 

 

CERTIFICATE OF SIGNATORY

 

(To be completed if the Common Stock is being subscribed for by an entity)

 

 

I,_____________________________, am the _________________________, of
____________________________(the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Common Stock, and certify further that the Subscription Agreement has been duly
and validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this _____ day of _____________, 2013

 

(Signature)    

 



22

 

 

Exhibit A Purchaser Questionnaire

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

 



